[projectpatriotvotingands001.jpg]
Execution Version VOTING AND SUPPORT AGREEMENT This VOTING AND SUPPORT AGREEMENT
(this “Agreement”) is entered into as of July 18, 2018, by and among Sidewinder
Drilling, LLC, a Delaware limited liability company (the “Company”), and the
stockholders of Independence Contract Drilling, Inc., a Delaware corporation
(the “Parent”), set forth on Schedule I hereto (such individuals, each a
“Stockholder”, and collectively, the “Stockholders”). The Company and the
Stockholders are sometimes referred to herein as a “Party” and collectively as
the “Parties”. W I T N E S S E T H: WHEREAS, as of the date hereof, each of the
Stockholders “beneficially owns” (as such term is defined in Rule 13d-3
promulgated under the Exchange Act) and is entitled to dispose of (or to direct
the disposition of) and to vote (or to direct the voting of) the number of
shares of common stock, par value $0.01 per share (the “Common Stock”) of the
Parent set forth opposite such Stockholder’s name on Schedule I hereto (such
shares of Common Stock, together with any other shares of Common Stock the
voting power over which is acquired by such Stockholder during the period from
the date hereof through the date on which this Agreement terminates in
accordance with Section 6.1 hereof (such period, the “Voting Period”), including
any and all Common Stock acquired by such Stockholder during the Voting Period,
whether pursuant to the exercise, exchange or conversion of, or other
transaction involving, any and all warrants, options, rights or other securities
(“Common Stock Equivalents”), or dividend, distribution or otherwise, are
collectively referred to herein as the “Subject Shares”); WHEREAS, concurrently
with the execution of this Agreement, the Parent, the Company and Patriot
Saratoga Merger Sub, LLC, a Delaware limited liability company (“Merger Sub”),
have entered into an agreement and plan of merger (as the same may be amended
from time to time, the “Merger Agreement”), pursuant to which, upon the terms
and subject to the conditions set forth therein, Merger Sub will merge with and
into the Company, and the Parent will issue merger consideration in accordance
with the Merger Agreement, including the issuance by the Parent of shares of
Common Stock (such transaction, together with the other transactions
contemplated by the Merger Agreement, the “Transactions”); and WHEREAS, as a
condition to the willingness of the Company to enter into the Merger Agreement
and the Transactions, and as an inducement and in consideration therefor, the
Stockholders are executing this Agreement. NOW, THEREFORE, in consideration of
the foregoing and the mutual premises, representations, warranties, covenants
and agreements contained herein, the Parties, intending to be legally bound,
hereby agree as follows: ARTICLE I DEFINITIONS Section 1.1 Capitalized Terms.
For purposes of this Agreement, capitalized terms used and not defined herein
shall have the respective meanings ascribed to them in the Merger Agreement.
ARTICLE II VOTING AGREEMENT Section 2.1 Agreement to Vote the Subject Shares.
Each Stockholder hereby unconditionally and irrevocably agrees that, during the
Voting Period, at each duly called meeting of the stockholders of the Parent
(and any adjournment or postponement thereof), and in any action by written
consent of the stockholders of the Parent requested by the Parent Board or
undertaken as contemplated by the Transactions, such Stockholder shall, if a
meeting is held, appear at the meeting, in person or by proxy, or otherwise
cause its Subject Shares to be counted as present thereat for purposes of
establishing a quorum, and it shall vote or consent (or cause to be voted or
consented), in person or by proxy, all of its Subject Shares (a) in favor of the
issuance of the shares of Parent Common Stock pursuant to the Merger Agreement
(the “Share Issuance”), (b) in favor of any proposal to adjourn or postpone such
meeting of the stockholders of the Parent to a later date if there are not
sufficient votes to approve the Share Issuance, (c) against any action,
proposal, transaction or agreement that would be reasonably likely to result in
a breach in any respect of any representation, warranty, covenant, obligation or
agreement of the Parent contained in the Merger Agreement or the Stockholders
Agreement, (c) in favor of the proposals, including the Share Issuance, set
forth in the Parent’s proxy ACTIVE 232514768



--------------------------------------------------------------------------------



 
[projectpatriotvotingands002.jpg]
statement to be filed by the Parent with the SEC relating to the Transactions
(including any proxy supplement thereto, the “Proxy Statement”), and (d) against
the following actions or proposals: (i) any Parent Acquisition Proposal, (ii)
any proposal in opposition to approval of the Share Issuance or the Merger
Agreement or in competition with or inconsistent with the Merger Agreement, in
each case, regardless of the terms thereof or (iii) (A) any change in the
present capitalization of the Parent or any amendment of the certificate of
incorporation or bylaws of the Parent; (B) any change in the Parent’s corporate
structure or business; or (C) any other action or proposal involving the Parent
or any of its subsidiaries that is intended, or would reasonably be expected, to
prevent, impede, interfere with, delay, postpone or adversely affect the
Transactions or would reasonably be expected to result in any of the Parent’s
closing conditions or obligations under the Merger Agreement not being promptly
satisfied. Each of the Stockholders agrees not to, and shall cause its
Affiliates not to, enter into any agreement, commitment or arrangement with any
person, the effect of which would be inconsistent with or in violation of the
provisions and agreements contained in this Article II. Section 2.2 No
Obligation as Director or Officer. Nothing in this Agreement shall be construed
to impose any obligation or limitation on votes or actions taken by any
director, officer, employee, agent or other representative (collectively,
“Representatives”) of any Stockholder or by any Stockholder that is a natural
person, in each case, in his or her capacity as a director or officer of Parent.
ARTICLE III COVENANTS Section 3.1 Generally. (a) Each of the Stockholders agrees
that during the Voting Period it shall not, and shall cause its Affiliates not
to, without the Company’s prior written consent (which consent may be withheld
at the Company’s sole discretion), directly or indirectly, (i) offer for sale,
sell (including short sales), transfer, tender, pledge, hypothecate, encumber,
assign or otherwise dispose of (including by gift or by operation or law or
otherwise) (collectively, a “Transfer”), or enter into any contract, option,
swap, derivative, hedging or other agreement or arrangement or understanding
(including any profit-sharing arrangement) with respect to, or consent to, a
Transfer of, any or all of the Subject Shares or any interest therein; (ii)
grant any proxies or powers of attorney with respect to any or all of the
Subject Shares; (iii) permit to exist any Lien of any nature whatsoever with
respect to any or all of the Subject Shares; or (iv) take any action that would
have the effect of preventing, impeding, interfering with or adversely affecting
such Stockholder’s ability to promptly perform any of its obligations under this
Agreement. (b) In the event of a stock dividend or distribution, or any change
in the Common Stock or Common Stock Equivalents by reason of any stock dividend
or distribution, split, split-up, recapitalization, combination, conversion,
exchange of shares or the like, the term “Subject Shares” shall be deemed to
refer to and include the Subject Shares as well as all such stock dividends and
distributions and any securities into which or for which any or all of the
Subject Shares or Common Stock Equivalents may be or have been changed or
exchanged or which are received in such transaction. Each of the Stockholders
agrees, while this Agreement is in effect, to notify the Company promptly in
writing (including by e-mail) of the number of any additional shares of Common
Stock acquired by such Stockholder, if any, after the date hereof. (c) Each of
the Stockholders agrees, while this Agreement is in effect, not to take or agree
or commit to take any action that would make any representation and warranty of
such Stockholder contained in this Agreement inaccurate in any material respect.
(d) Each of the Stockholder hereby agrees not to commence or join in, and to
take commercially reasonable efforts to opt out of, any class in any class
action with respect to any claim (i) challenging the validity of, or seeking to
enjoin the operation of, any provision of this Agreement, the Merger Agreement
or the Stockholders Agreement or (ii) alleging a breach of any fiduciary duty of
Parent or the Parent Board or its members in connection with this Agreement, the
Merger Agreement, the Stockholders Agreement or the transactions contemplated
hereby or thereby.



--------------------------------------------------------------------------------



 
[projectpatriotvotingands003.jpg]
Section 3.2 Standstill Obligations of the Stockholders. Each of the Stockholders
covenants and agrees with the Company that, during the Voting Period: (a) None
of the Stockholders shall, nor shall any Stockholder act in concert with any
person to make, or in any manner participate in, directly or indirectly, a
“solicitation” of “proxies” or consents (as such terms are used in the proxy
solicitation rules of the SEC) or powers of attorney or similar rights to vote,
or seek to advise or influence any person with respect to the voting of, any
shares of Common Stock in connection with any vote or other action with respect
to a business combination transaction, other than to recommend that stockholders
of the Parent vote in favor of approval of the issuance of shares of Common
Stock in accordance with the Merger Agreement and in favor of approval of the
other proposals set forth in the Proxy Statement (including any increase in the
authorized shares of Common Stock under the Parent’s certificate of
incorporation) (and any actions required in furtherance thereof and otherwise as
expressly provided by Article II of this Agreement). (b) None of the
Stockholders shall, nor shall any Stockholder act in concert with any person to,
deposit any of the Subject Shares in a voting trust or subject any of the
Subject Shares to any arrangement or agreement with any person with respect to
the voting of the Subject Shares, except as provided by Article II of this
Agreement. Section 3.3 Stop Transfers. Each of the Stockholders agrees with, and
covenants to, the Company that such Stockholder shall not request that the
Parent register the transfer (book-entry or otherwise) of any certificate or
uncertificated interest representing any Subject Shares during the term of this
Agreement without the prior written consent of the Company and authorizes the
Company and its counsel to notify Parent’s transfer agent that there is a stop
transfer order with respect to all of the Subject Shares (and that this
Agreement places limits on the voting and transfer of the Subject Shares).
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF STOCKHOLDERS Each of the
Stockholders hereby represents and warrants, severally but not jointly, to the
Company as follows: Section 4.1 Binding Agreement. Such Stockholder (a) if a
natural person, is of legal age to execute this Agreement and is legally
competent to do so and (b) if not a natural person, (i) is a corporation,
limited liability company or partnership duly organized and validly existing
under the laws of the jurisdiction of its organization and (ii) has all
necessary power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby by such Stockholder has been duly authorized by all
necessary corporate, limited liability, partnership or other action on the part
of such Stockholder, as applicable. This Agreement, assuming due authorization,
execution and delivery hereof by the Company, constitutes a legal, valid and
binding obligation of such Stockholder, enforceable against such Stockholder in
accordance with its terms (except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar laws of general applicability relating to or affecting creditor’s
rights, and to general equitable principles). Section 4.2 Ownership of Shares.
Schedule I hereto sets forth opposite such Stockholder’s name the number of all
of the shares of Common Stock and the number of all of the Common Stock
Equivalents over which such Stockholder has beneficial ownership as of the date
hereof. As of the date hereof, such Stockholder is the lawful owner of the
shares of Common Stock and Common Stock Equivalents denoted as being owned by
such Stockholder on Schedule I and has the sole power to vote or cause to be
voted such shares of Common Stock and, assuming the exercise of the Common Stock
Equivalents, the shares of Common Stock underlying such Common Stock
Equivalents. Such Stockholder has good and valid title to the Common Stock
denoted as being owned by such Stockholder on Schedule I, free and clear of any
and all pledges, mortgages, encumbrances, charges, proxies, voting agreements,
Liens, adverse claims, options, security interests and demands of any nature or
kind whatsoever, other than those created by this Agreement and those imposed by
applicable law, including federal and state securities laws. There are no claims
for finder’s fees or brokerage commission or other like payments in connection
with this Agreement or the transactions contemplated hereby payable by such
Stockholder pursuant to arrangements made by such Stockholder. Except for the
shares of Common Stock and Common Stock Equivalents denoted on Schedule I, as of
the date of this Agreement, such Stockholder is not a beneficial owner or record
holder of any (i) equity securities



--------------------------------------------------------------------------------



 
[projectpatriotvotingands004.jpg]
of the Parent, (ii) securities of the Parent having the right to vote on any
matters on which the holders of equity securities of the Parent may vote or
which are convertible into or exchangeable for, at any time, equity securities
of the Parent, or (iii) options or other rights to acquire from the Parent or
any other person any equity securities or securities convertible into or
exchangeable for equity securities of the Parent. Section 4.3 No Conflicts. (a)
No filing with, or notification to, any Governmental Authority, and no consent,
approval, authorization or permit of any other person is necessary for the
execution, delivery or performance of this Agreement by such Stockholder and the
consummation by such Stockholder of the transactions contemplated hereby. If
such Stockholder is a natural person, no consent of such Stockholder’s spouse is
necessary under any “community property” or other laws in order for such
Stockholder to enter into and perform its obligations under this Agreement. (b)
None of the execution, delivery or performance of this Agreement by such
Stockholder, the consummation by such Stockholder of the transactions
contemplated hereby or compliance by such Stockholder with any of the provisions
hereof shall (i) conflict with or result in any breach of the organizational
documents of such Stockholder, as applicable, (ii) result in, or give rise to, a
violation or breach of or a default under any of the terms of any material
contract, understanding, agreement or other instrument or obligation to which
such Stockholder is a party or by which such Stockholder or any of such
Stockholder’s Subject Shares or assets may be bound, or (iii) violate any
applicable order, writ, injunction, decree, law, statute, rule or regulation of
any Governmental Authority, except for any of the foregoing in clauses (i)
through (iii) as would not reasonably be expected to impair such Stockholder’s
ability to perform its obligations under this Agreement in any material respect.
Section 4.4 Reliance by the Company. Such Stockholder understands and
acknowledges that the Company is entering into the Merger Agreement in reliance
upon the execution and delivery of this Agreement by the Stockholders. Section
4.5 No Inconsistent Agreements. Such Stockholder hereby covenants and agrees
that, except for this Agreement, such Stockholder (a) has not entered into, nor
will enter into at any time while this Agreement remains in effect, any voting
agreement or voting trust with respect to such Stockholder’s Subject Shares
inconsistent with such Stockholder’s obligations pursuant to this Agreement, (b)
has not granted, nor will grant at any time while this Agreement remains in
effect, a proxy, a consent or power of attorney with respect to such
Stockholder’s Subject Shares and (c) has not entered into any agreement or
knowingly taken any action (nor will enter into any agreement or knowingly take
any action) that would make any representation or warranty of such Stockholder
contained herein untrue or incorrect in any material respect or have the effect
of preventing such Stockholder from performing any of its material obligations
under this Agreement. Section 4.6. Stockholder Has Adequate Information. Such
Stockholder is a sophisticated stockholder and has adequate information
concerning the business and financial condition of the Parent and the Company to
make an informed decision regarding the transactions contemplated by the Merger
Agreement and has independently and without reliance upon the Parent or the
Company and based on such information as such Stockholder has deemed
appropriate, made its own analysis and decision to enter into this Agreement.
Such Stockholder acknowledges that the Company has not made and does not make
any representation or warranty, whether express or implied, of any kind or
character except as expressly set forth in this Agreement. Such Stockholder
acknowledges that the agreements contained herein with respect to the Subject
Shares held by such Stockholder are irrevocable. ARTICLE V REPRESENTATIONS AND
WARRANTIES OF THE COMPANY The Company hereby represents and warrants to the
Stockholders as follows: Section 5.1 Binding Agreement. The Company is a limited
liability company, duly organized and validly existing under the laws of the
State of Delaware. The Company has all necessary power and authority to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery of this



--------------------------------------------------------------------------------



 
[projectpatriotvotingands005.jpg]
Agreement and the consummation of the transactions contemplated hereby by the
Company have been duly authorized by all necessary actions on the part of the
Company. This Agreement, assuming due authorization, execution and delivery
hereof by the Stockholders, constitutes a legal, valid and binding obligation of
the Company enforceable against the Company in accordance with its terms (except
as such enforceability may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and other similar laws of general
applicability relating to or affecting creditor’s rights, and to general
equitable principles). Section 5.2 No Conflicts. (a) No filing with, or
notification to, any Governmental Authority, and no consent, approval,
authorization or permit of any other person is necessary for the execution of
this Agreement by the Company and the consummation by the Company of the
transactions contemplated hereby. (b) None of the execution and delivery of this
Agreement by the Company, the consummation by the Company of the transactions
contemplated hereby or compliance by the Company with any of the provisions
hereof shall (i) conflict with or result in any breach of the organizational
documents of the Company, (ii) result in, or give rise to, a violation or breach
of or a default under any of the terms of any material contract, understanding,
agreement or other instrument or obligation to which the Company is a party or
by which the Company or any of its assets may be bound, or (iii) violate any
applicable order, writ, injunction, decree, law, statute, rule or regulation of
any Governmental Authority, except for any of the foregoing as would not
reasonably be expected to impair the Company’s ability to perform its
obligations under this Agreement in any material respect. ARTICLE VI TERMINATION
Section 6.1 Termination. This Agreement shall automatically terminate, without
any further action by the Parties, and none of the Parties shall have any rights
or obligations hereunder, and this Agreement shall become null and void and have
no effect upon the earliest to occur of: (a) as to each Stockholder, the mutual
written consent of the Company and such Stockholder, (b) the Closing Date
(following the performance of the obligations of the Parties required to be
performed on the Closing Date) and (c) the date of termination of the Merger
Agreement in accordance with its terms. The termination of this Agreement shall
not prevent any Party from seeking any remedies (at law or in equity) against
another Party or relieve such Party from liability for such Party’s breach of
any terms of this Agreement. Notwithstanding anything to the contrary herein,
the provisions of Article VII shall survive the termination of this Agreement.
ARTICLE VII MISCELLANEOUS Section 7.1 Further Assurances. From time to time, at
the other Party’s request and without further consideration, each Party shall
execute and deliver such additional documents and take all such further action
as may be reasonably necessary or desirable to consummate the transactions
contemplated by this Agreement and the Merger Agreement. Section 7.2 Fees and
Expenses. Each of the Parties shall be responsible for its own fees and expenses
(including, without limitation, the fees and expenses of investment bankers,
accountants and counsel) in connection with the entering into of this Agreement
and the consummation of the transactions contemplated hereby. Section 7.3 No
Ownership Interest. Nothing contained in this Agreement shall be deemed to vest
in the Company any direct or indirect ownership or incidence of ownership of or
with respect to any Subject Shares. Section 7.4 Amendments, Waivers, etc. This
Agreement may not be amended, changed, supplemented, waived or otherwise
modified, except upon the execution and delivery of a written agreement executed
by each of the Parties. The failure of any Party to exercise any right, power or
remedy provided under this Agreement or otherwise available in respect hereof at
law or in equity, or to insist upon compliance by any other Party with its
obligations hereunder,



--------------------------------------------------------------------------------



 
[projectpatriotvotingands006.jpg]
and any custom or practice of the Parties at variance with the terms hereof
shall not constitute a waiver by such Party of its right to exercise any such or
other right, power or remedy or to demand such compliance. Section 7.5 Notices.
All notices, requests, claims, demands and other communications hereunder shall
be in writing and shall be given (and shall be deemed to have been duly given
upon receipt) by delivery in person, by email or by registered or certified mail
(postage prepaid, return receipt requested) to the respective Parties at the
following addresses (or at such other address for a Party as shall be specified
by like notice): (a) If to the Company: Sidewinder Drilling, LLC 952 Echo Ln.
Houston, TX 77024 Attention: Chief Executive Officer Email:
agallegos@sidewinderdrilling.com with a copy (which shall not constitute notice)
to: Morgan, Lewis & Bockius LLP 101 Park Avenue New York, New York 10178-0060
Attention: Jonathan D. Morris Andrew L. Milano Email:
Jonathan.Morris@morganlewis.com Andrew.Milano@morganlewis.com (b) If to the
Stockholders: c/o Independence Contract Drilling, Inc. 11601 Galayda St.
Houston, TX 77086 Attention: Philip Choyce Email: pchoyce@icdrilling.com with
copies (which shall not constitute notice) to: Sidley Austin LLP 1000 Louisiana,
Suite 6000 Houston, TX 77002 Attention: David C. Buck Email: dbuck@sidley.com
Section 7.6 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Section 7.7 Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of law
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.
Section 7.8 Entire Agreement; Assignment. This Agreement (together with the
Merger Agreement, to the extent referred to herein, and the schedules hereto)
constitutes the entire agreement among the Parties with respect to the



--------------------------------------------------------------------------------



 
[projectpatriotvotingands007.jpg]
subject matter hereof and supersedes all prior agreements and undertakings, both
written and oral, among the Parties, or any of them, with respect to the subject
matter hereof. This Agreement shall not be assigned by operation of law or
otherwise without the prior written consent of the other Party. Section 7.9
Certificates. Promptly following the date of this Agreement, each Stockholder
shall advise the Parent’s transfer agent in writing that such Stockholder’s
Subject Shares are subject to the restrictions set forth herein and, in
connection therewith, provide the Parent’s transfer agent in writing with such
information as is reasonable to ensure compliance with such restrictions.
Section 7.10 Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each Party, and nothing in this Agreement, express or
implied, is intended to or shall confer upon any other person any rights,
benefits or remedies of any nature whatsoever under or by reason of this
Agreement. Section 7.11 Interpretation. When reference is made in this Agreement
to a Section or Schedule, such reference shall be to a Section or Schedule of
this Agreement unless otherwise indicated. The Schedules attached to this
Agreement constitute a part of this Agreement and are incorporated herein for
all purposes. Whenever the words “include”, “includes” or “including” are used
in this Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof,” “herein,” “hereby” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The word “or” shall
not be exclusive. Whenever used in this Agreement, any noun or pronoun shall be
deemed to include the plural as well as the singular and to cover all genders.
This Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the Party drafting or causing
any instrument to be drafted. Section 7.12 Governing Law. This Agreement shall
be governed by, and construed in accordance with, the internal Laws of the State
of Delaware (without reference to its choice of Law rules). Section 7.13
Specific Performance; Jurisdiction. The Parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the Parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in the Court of Chancery of the State
of Delaware (or, if the Court of Chancery of the State of Delaware lacks
jurisdiction, then in the applicable Delaware state court) or, if under
applicable law exclusive jurisdiction over such matter is vested in the federal
courts, any court of the United States located in the State of Delaware (or any
court in which appeal from such courts may be taken), this being in addition to
any other remedy to which such Party is entitled at law or in equity. In
addition, each of the Parties (a) consents to submit itself to the personal
jurisdiction of the Court of Chancery of the State of Delaware or any court of
the United States located in the State of Delaware (or any court in which appeal
from such courts may be taken) in the event any dispute arises out of this
Agreement or any of the transactions contemplated by this Agreement, (b) agrees
that it will not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court, (c) agrees that it will not
bring any action relating to this Agreement or any of the transactions
contemplated by this Agreement in any court other than the Court of Chancery of
the State of Delaware or, if under applicable law exclusive jurisdiction over
such matter is vested in the federal courts, any court of the United States
located in the State of Delaware (or any court in which appeal from such courts
may be taken) and (d) consents to service being made through the notice
procedures set forth in Section 7.5. Each of the Stockholders and the Company
hereby agrees that service of any process, summons, notice or document by U.S.
registered mail to the respective addresses set forth in Section 7.5 shall be
effective service of process for any proceeding in connection with this
Agreement or the transactions contemplated hereby. Section 7.14 Counterparts.
This Agreement may be executed in counterparts (including by facsimile, e-mail
or pdf or other electronic document transmission), each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. Section 7.15 No Partnership, Agency or
Joint Venture. This Agreement is intended to create a contractual relationship
between the Stockholders, on the one hand, and the Company, on the other hand,
and is not intended to create, and does not create, any agency, partnership,
joint venture or any like relationship between or among the Parties. Without
limiting the generality of the foregoing sentence, each of the Stockholders (a)
is entering into this



--------------------------------------------------------------------------------



 
[projectpatriotvotingands008.jpg]
Agreement solely on its own behalf and shall not have any obligation to perform
on behalf of any other holder of Common Stock or any liability (regardless of
the legal theory advanced) for any breach of this Agreement by any other holder
of Common Stock and (b) by entering into this Agreement does not intend to form
a “group” for purposes of Rule 13d-5(b)(1) of the Exchange Act or any other
similar provision of applicable law. Each of the Stockholders has acted
independently regarding its decision to enter into this Agreement and regarding
its investment in the Parent. Section 7.16 Publication. Each Stockholder hereby
permits Parent and the Company to publish and disclose, including in any
document or schedule filed with the SEC and in the press releases announcing the
transactions contemplated by the Merger Agreement, and any other disclosures or
filings required by applicable Law (the “Announcement Release”), the Agreement,
such Stockholder’s identity and ownership of the Subject Shares and the nature
of such Stockholder’s commitments, arrangements and understandings under this
Agreement, in each case, to the extent Parent determines that such information
is required to be disclosed by applicable Law (or in the case of the
Announcement Release, to the extent the information contained therein is
consistent with other disclosures being made by Parent). Parent is intended to
be an express third party beneficiary of this Section 7.16. [Remainder of Page
Intentionally Left Blank]



--------------------------------------------------------------------------------



 
[projectpatriotvotingands009.jpg]
IN WITNESS WHEREOF, the Company and the Stockholders have caused this Agreement
to be duly executed as of the day and year first above written. SIDEWINDER
DRILLING, LLC By: /s/ J. Anthony Gallegos, Jr. Name: J. Anthony Gallegos, Jr.
Title: President & Chief Executive Officer [Signature Page to Voting and Support
Agreement]



--------------------------------------------------------------------------------



 
[projectpatriotvotingands010.jpg]
IN WITNESS WHEREOF, the Company and the Stockholders have caused this Agreement
to be duly executed as of the day and year first above written. /s/ Thomas R.
Bates, Jr. Thomas R. Bates, Jr. /s/ Byron A. Dunn Byron A. Dunn /s James D.
Crandell James D. Crandell /s/ Matthew D. Fitzgerald Matthew D. Fitzgera /s/
Daniel F. McNease Daniel F. McNease /s/ Tighe A. Noonan Tighe A. Noonan /s/
Philip A. Choyce Philip A. Choyce /s/ Christopher K. Menefee Christopher K.
Menefee 4D Global Energy Investments plc By: 4D Global Energy Advisors, SAS By:
/s/ Jérôme Halbout Name: Jérôme Halbout Title: Partner 4D Global Energy
Development Capital Fund II PLC By: 4D Global Energy Advisors, SAS By: Jérôme
Halbout Name: Jérôme Halbout Title: Partner [Signature Page to Voting and
Support Agreement]



--------------------------------------------------------------------------------



 
[projectpatriotvotingands011.jpg]
SCHEDULE I Beneficial Ownership of Securities Number Number of of Common Stock
Stockholder Shares Equivalents Thomas R. Bates, Jr. 63,686 — Byron A. Dunn (1)
522,792 400,350 James D. Crandell 22,212 — Matthew D. Fitzgerald 57,658 — Daniel
F. McNease 54,658 — Tighe A. Noonan (2) 38,627 — Philip A. Choyce (3) 226,217
157,000 Christopher K. Menefee 72,054 — 4D Global Energy Investments plc
2,562,500 — 4D Global Energy Development Capital Fund II PLC 582,113 — Total
4,202,517 557,350 (1) Includes 21,323 shares owned by Granite One Limited
Partnership, over which Mr. Dunn shares voting and dispositive control, and
105,975 shares of common stock owned by Field Rock Partners, Limited
Partnership, over which Mr. Dunn shares voting and dispositive controls. Common
stock equivalents include shares acquirable within 60 days pursuant to options
to purchase 400,350 shares of common stock that are exercisable within 60 days
of the date of the Agreement. (2) Does not include, and shall not be deemed to
include for purposes of the Agreement, 3,144,613 shares in which 4D Global
Energy Advisors SAS (“4D”) has shared voting power, including shares directly
held by 4D Global Energy Investments plc and 4D Global Energy Development
Capital Fund II PLC, for each of which 4D is the appointed Alternative
Investment Fund Advisor. (3) Common stock equivalents include shares acquirable
within 60 days pursuant to options to purchase 157,000 shares of common stock
that are exercisable within 60 days of the date of the Agreement.



--------------------------------------------------------------------------------



 